          Case 1:19-cv-00989-LG-RPM Document 49 Filed 10/09/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION



 MICHAEL D. WATSON, JR. IN HIS                       )
 OFFICIAL CAPACITY AS SECRETARY                      )
 OF STATE AND TRUSTEE OF THE                         )
 PUBLIC TIDELANDS TRUST                              )
                         Plaintiff,                  )
                                                     )
             v.                                      )
 UNITED STATES ARMY CORPS OF                         ) Case No. 1:19-cv-00989-LG-RPM
 ENGINEERS, et al.                                   )
                                                     )
                         Defendants,                 )
      and                                            )
                                                     )
                                                     )
STATE OF LOUISIANA,                                  )
                                                     )
                         Defendant Intervenor.
                                                    )

                   SECOND MOTION FOR JURISDICTIONAL DISCOVERY

          COMES NOW, Michael D. Watson, Jr. (formerly Delbert Hosemann), in his Official

Capacity as Secretary of State and Trustee of the Public Tidelands Trust (hereinafter “Plaintiff”),

and respectfully submits this his Second Motion for Jurisdictional Discovery to prepare a response

to the Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), [Dkt. 14], filed by the

Mississippi River Commission and the U.S. Army Corps of Engineers (“Defendants”) in this

matter.

          For the reasons set forth in its Memorandum in Support of its Second Motion for

Jurisdictional Discovery, Plaintiff respectfully requests that this Honorable Court will order

Defendants to supplement the record in the manner described therein, and will further order that

Plaintiff is allowed to conduct meaningful discovery, including, but not limited to, the taking of
       Case 1:19-cv-00989-LG-RPM Document 49 Filed 10/09/20 Page 2 of 3

depositions, so as to be able to effectively prosecute his case and defend against Defendants’

Motion to Dismiss.


       Respectfully submitted, this the 9th of October, 2020.

                                                           MICHAEL D. WATSON, JR., IN HIS
                                                           OFFICIAL    CAPACITY       AS
                                                           SECRETARY OF STATE AND
                                                           TRUSTEE   OF    THE    PUBLIC
                                                           TIDELANDS TRUST

                                                    BY:    BALCH & BINGHAM LLP

                                                    BY:    s/ K.C. Hightower _______________
                                                           Of Counsel


Ben H. Stone (MSB# 7934)
Terese T. Wyly (MSB# 7414)
Bradley A. Ennis (MSB# 103319)
K.C. Hightower (MSB# 101246)
Katie Hood (MBS# 104659)
Susan Scaggs (MSB# 105727)
BALCH & BINGHAM LLP
1310 Twenty Fifth Avenue
Gulfport, MS 39501
Telephone: (228) 864-9900
Facsimile: (228) 864-8221
bstone@balch.com
twyly@balch.com
bennis@balch.com
kchightower@balch.com
khood@balch.com
sscaggs@balch.com
       Case 1:19-cv-00989-LG-RPM Document 49 Filed 10/09/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that I have, this the 9th day of October, 2020, electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which delivered a copy of the same to all counsel

of record who have properly registered with the ECF system.


                                                s/ K.C. Hightower
                                                Of Counsel
